Exhibit 10.6 E M P L O Y M E N TP R O P O S A L Prepared by Conforce International, Inc. For the consideration of: MR. JOE DeROSE Axis Polymer Services Inc. Private and Confidential (for discussion purposes only) October 27, 2006 This letter will serve as confirmation of our proposal in connection with your potential employment with Conforce International Inc. (“Conforce”). Below are the key points of the proposal as per our discussion on October 18, 2006, and your subsequent email dated October 19, 2006: TERM – The initial term of your employment under the terms and conditions as stated below will be for a period of 12 months from the commencement date of your employment with Conforce.
